Per Curiam.
This case is not distinguishable in principle from Ray v. Harcourt, (19 Wend. 495, 497.) We there held that to constitute a valid levy, the goods should be within the view of the officer, and subject to his immediate disposition and control. They were clearly not so in the case at bar, and the defendants knew nothing of the execution when they purchased. It is not necessary to decide the question whether the levy was good so far as the execution debtor is concerned. It is enough that it be invalid as against the defendants. The judgment must therefore be affirmed.